Citation Nr: 1602162	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The history of the appeal was summarized in the Board's June 2014 decision and remand order.  The case was most recently before the Board in May 2015, when it was remanded for further development and to obtain an adequate medical opinion.  It has now returned to the Board for further appellate consideration.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the case was remanded to obtain a medical opinion as to whether any diagnosed psychiatric disability was secondary to the Veteran's service connected disabilities, including a rationale for such opinion.  An August 2015 VA examination concluded that the Veteran does not have a current psychiatric disorder.  The examiner explained that the Veteran is without a history of psychiatric complaints, findings, or treatment.  The examiner also explained that the Veteran did not pursue further treatment after February 2007.  The Board finds this examination is based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board notes that the Veteran's medical records reflect treatment for complaints of depression from approximately August 2003 through December 2012, including positive depression screenings in August 2003, March 2004, July 2006, June 2008, January 2009, and May 2011.  (The Board similarly acknowledges approximately eleven negative depression screens during that same time.)  The Veteran also participated in four psychotherapy sessions from May 2011 to November 2011.  Accordingly, the August 2015 VA examination and opinion are of very little probative value and the Board finds a new VA examination would be helpful in deciding the case.       
  

The May 2015 remand order also sought to obtain a complete copy of the Veteran's October 1967 VA psychiatric examination.  The file does not contain a complete copy of such examination.  The Board finds that a complete copy of the October 3, 1967, examination may be helpful in deciding the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's October 3, 1967, psychiatric examination, and associate it with the file.  

If a complete copy remains unavailable, prepare a formal finding detailing the efforts to obtain the document, notify the appellant of its unavailability, and offer him the opportunity to provide a copy of the examination report.  Associate such documents with the file.

2.  After the above development has been completed, schedule the Veteran a VA examination to determine if the Veteran currently has a psychiatric disability related to service.

The claims file should be made available to the examiner for review before the examination, along with a copy of this remand. 
  
The examiner must respond to the following questions:

a) Whether it is as likely as not (50 percent or greater) that the Veteran's psychiatric disability is causally related to service; and

b) Whether it is as likely or not (50 percent or greater) that the Veteran's psychiatric disability is proximately due to, or aggravated by, the Veteran's service-connected disabilities (i.e., bilateral knee disorders and pterygium of the left eye).

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

If the opinion is that the Veteran's service-connected disabilities aggravated his psychiatric disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

If the examiner finds that the Veteran does not have a current psychiatric disability, the examiner should opine whether the Veteran had a diagnosed psychiatric disability at any point during the period on appeal; and if so, whether it is as likely as not (50 percent or greater) that the Veteran's psychiatric disability was causally related to service or proximately due to, or aggravated by, the Veteran's service-connected disabilities (i.e., bilateral knee disorders and pterygium of the left eye).

The examiner should consider the pertinent evidence, including VA examinations reports from October 1967, September 1998, November 2007, August 2014, and August 2015, along with the Veteran's aforementioned clinical records that reflect psychiatric treatment and a mixed history of depression screening results.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Thereafter, readjudicate the issue of entitlement to service connection for a psychiatric disability, including as secondary to the Veteran's service-connected disabilities.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


